Jordan, Judge.
The charge of being in an intoxicated condition within the curtilage of the dwelling of another and the charge of contributing to the neglect of minor children constituting separate and distinct offenses, although arising out of the same transaction, the trial judge did not err in denying the defendant’s motion to require the State to elect which of the two accusations to proceed upon. See Howell v. State, 28 Ga. App. 501 (1) (111 SE 676); Johnson v. State, 36 Ga. App. 108 (1) (135 SE 519); McIntosh v. State, 116 Ga. 543 (42 SE 793).

Judgment affirmed.


Townsend, P. J., and Frankum, J., concur.